Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Amendments  
The amendment filed on 10/28/2021 has been entered. Claims 1 – 20 remain pending. Claims 6 – 11 remain withdrawn. 	
Applicant amendments have overcome the previous 112(b) rejection. The rejection is withdrawn. 
	
Restriction
The newly amended claim 3 is directed to the invention that is currently being examined. The newly amended claim 3 finds support in the originally filed claim 3.  
Claim 3 claims a magnetic material that requires the presence of yttrium (“Y”) in the composition. Further, the value of “e” is in a range of 50 atom% or less, which represents what is 
Therefore, claim 3 is rejoined and under examination as it is directed to the elected invention set forth on 12/15/2020.
Claim Interpretation
Regarding the symbols of the magnet material, it is interpreted that the selection of a particular element for a particular symbol in the claimed invention does not preclude the presence of the other possible choices for said symbol. To clarify, in claim 18 it is claimed that “T is Nb”. This is interpreted to mean that Nb is present in amount described by the range of “T” in claim 1 (i.e. 0 – 7 atomic% (exclusive of endpoints)) but that Ti, V, Ta, Mo, and W could also still be present in the magnetic material, so long as Nb was present in the range. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiuchi (WO2018/123988, using espacenet translation)

Regarding claims 1, Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi further discloses a specific example in [0072, see original document not translation] in which the magnet possesses a formula of Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti-0.5. The example of Nishiuchi is converted to atomic% by the formula below (using yttrium as an example)
                
                    Y
                     
                    
                        
                            a
                            t
                            %
                        
                    
                    =
                    
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.8
                             
                            
                                
                                    S
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            11.5
                             
                            
                                
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.5
                             
                            (
                            T
                            i
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            )
                        
                    
                    *
                    100
                    =
                    1.538
                    %
                     
                
             
*Both the example of Nishiuchi and the claimed invention are converted to atomic% for comparison
Composition Formula (Claimed)
Claimed range 
atomic %
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
R (rare earth metals)
0.8 – 19.8%
Sm (Samarium)
6.154%
Falls within
Y (yttrium)
0.04 – 16%
Y (Yttrium)
1.538%
Falls within

M (Fe or Fe and Co)

73 – 96%
Fe
70.769%
Falls within


Co
17.692%
Falls within
T (Ti, V, Nb, Ta, Mo, W)
0 – 7% (not including 0%)
Ti
3.846%
Falls within


Nishiuchi further teaches that a small amount (1.9 wt%) of bcc – Fe phase (equivalent to α – Fe phase) was present with the remainder being ThMn-12 (interpreted as ThMn-12  being the main phase) [0075], which is also interpreted that the total amount of α – (Fe,Co) and the claimed sub-phases are essentially 0%, which anticipates the claimed range. 
Nishiuchi discloses that the crystal grains grow to 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 4µm or more, which anticipates the currently claimed range [0071]. 

Therefore, given that the composition, grain size, and other phase(s) amounts, anticipates the claimed range and that the wt% amount of the bcc – FE phase is 1.9 wt% with the remainder being ThMn12- compounds [0075], a person of ordinary skilled in the art would expect the total amount of bcc – Fe phase and α – (Fe,Co) phase to meet the volume% range as claimed.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the anticipatory composition, as well as, the presence of the same main phase (ThMn12) and anticipatory grain size, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))

"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

Regarding claim 2, Nishiuchi teaches the invention as applied above in claim 1. The magnet composition in [0072] of Nishiuchi has discloses that Sm is the only rare earth element, that is, the total amount of “R” is 100 at% samarium (Sm), anticipating the claimed range. 

Regarding claim 3, Nishiuchi teaches the invention as applied above in claim 1. The magnet composition in [0072] of Nishiuchi does not have Zr or Hf, which is equivalent to the claimed “e” value being 0 at%, which anticipates the claimed range. 

Regarding claim 4, Nishiuchi teaches the invention as applied above in claim 1. In [0072] of Nishiuchi, Ti is equivalent to “T” as claimed and there is not disclosure of the presence of niobium (Nb). Therefore, “element T” is 100 at% titanium (Ti), thereby anticipating the claimed range.

Regarding claim 5, Nishiuchi teaches the invention as applied above in claim 1. In [0072] of Nishiuchi, “M” as claimed is represented by Fe and Co. Neither Fe or Co are replaced by any amount of Al, Si, Cr, Mn, Ni, and Ga (equivalent to 0%), which falls within the claimed range of 20 at% or less. Therefore, Nishiuchi anticipates the invention as claimed. 

Regarding claim 12, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi teaches that the permanent magnet may be used in a sintered body (interpreted as “sintered compact”) [0031], meeting the claimed limitation. 

Regarding claim 17, Nishiuchi teaches the invention as applied above in claim 1. Given that Nishiuchi anticipates the claimed composition and does not disclose the presence of any of the claimed sub-phases in the example of [0072], a person of ordinary skilled in the art would expect the amount of sub-phases to be essentially 0%, which meets the claim limitation

Regarding claim 20, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi does not explicitly teach a value of the ratio of the hard magnetization to the easy magnetization. However, Nishiuchi teaches a substantially identical composition to Table 1, Example 1 of the instant invention (compositional comparison provided below), as well as a substantially identical microstructure/phase structure as the claim 1 claimed invention. Further still, according to Table 2, this composition has a ratio of hard to easy of 0.52, which falls within the claimed range. Therefore, there is reasonable expectation to a person of ordinary skill in the art, that Nishiuchi would possess the claimed property that met/overlapped with the claimed range. 
prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).

Composition Formula (Claimed)
Instant Invention 
[Table 1, Example 1]
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
Sm (Samarium)
6.16%
Sm (Samarium)
6.154%
Falls within
Y (Yttrium)
1.54%
Y (Yttrium)
1.538%
Falls within
Fe (Iron)
Co (Cobalt)
70.72%
17.68%
Fe (Iron)
70.769%
Falls within


Co (Cobalt)
17.692%
Falls within
Ti (Titanium)
3.9%
Ti (Titanium)
3.846%
Falls within




Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19 arerejected under 35 U.S.C. 103 as being unpatentable over Nishiuchi (WO2018/123988, using espacenet translation), as applied to claim 1 above. 

Regarding claim 18, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi teaches that titanium can be substituted in an amount of 50% or less with niobium as a structure stabilizing element [0026]. Therefore, based on the atomic percent of titanium in [0072] of Nishiuchi (i.e. 3.846 at%), this would equate to 0 – 1.923 at% of niobium, which overlaps with the claimed range of c of 0 – 7 at% (exclusive of endpoints). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnet of Nishiuchi and substituted a portion of the titanium present, with niobium, as disclosed by Nishiuchi in order to provide a structure stabilizing element. Given that Nishiuchi explicitly discloses niobium as a potential partial substitute for titanium, a person of ordinary skill in the art would have a reasonable expectation of success of achieving predictable results. 
	Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 19, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi teaches the weight ratio of the α – Fe and/or α – (Fe,Co) phases, but does not explicitly teach that the volume ratio of the α – Fe and/or α – (Fe,Co) of 1.1 vol% total or less. 
12 phases at a high ratio [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rare earth-transition metal system ferromagnetic alloy of Nishiuchi and minimized the α – Fe and α – (Fe, Co, Ti) phases (i.e. as close to 0 vol% or 0 wt% as possible) and maximized the ThMn12 phase. As taught by Nishiuchi this would ensure improved magnetic properties and avoid the deteriorating effects of the unwanted phases of α – Fe and α – (Fe, Co, Ti). The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)
	
	

Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walme (US2018/0115207) in view of Nishiuchi (WO2018/123988, using espacenet translation)
 
Regarding claim 13 – 16, Walme teaches a rotor for a rotary electrical machine [Title] that further includes a stator [0002, 0003] and a permanent magnet [0004] (meeting claim 13). Walme further discloses that the rotor is connected to a turbine by a shaft [0047] (meeting claim 14). Walme further teaches that rotary machine may be placed in a motor vehicle [0005] (meeting claim 15). Additionally, Walme teaches that the rotor is connected to a shaft and the turbine through the shaft, and that rotation is transmitted through the shaft [0047] (meeting claim 16). 
Walme does not explicitly teach the composition of the permanent magnet(s).

Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi further discloses a specific example in [0072, see original document not translation] in which the magnet possesses a formula of Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti-0.5. The example of Nishiuchi is converted to atomic% by the formula below (using yttrium as an example)
                
                    Y
                     
                    
                        
                            a
                            t
                            %
                        
                    
                    =
                    
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.8
                             
                            
                                
                                    S
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            11.5
                             
                            
                                
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.5
                             
                            (
                            T
                            i
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            )
                        
                    
                    *
                    100
                    =
                    1.538
                    %
                     
                
             
*Both the example of Nishiuchi and the claimed invention are converted to atomic% for comparison
Composition Formula (Claimed)
Claimed range 
atomic %
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
R (rare earth metals)
0.8 – 19.8%
Sm (Samarium)
6.154%
Falls within
Y (yttrium)
0.04 – 16%
Y (Yttrium)
1.538%
Falls within

M (Fe or Fe and Co)

73 – 96%
Fe
70.769%
Falls within


Co
17.692%
Falls within
T (Ti, V, Nb, Ta, Mo, W)
0 – 7% (not including 0%)
Ti
3.846%
Falls within


Nishiuchi further teaches that a small amount (1.9 wt%) of bcc – Fe phase (equivalent to α – Fe phase) was present with the remainder being ThMn-12 (interpreted as ThMn-12  being the main phase) [0075], which is also interpreted that the total amount of α – (Fe,Co) and the claimed sub-phases are essentially 0%, which meets the claimed range. 
Nishiuchi discloses that the crystal grains grow to 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 4µm or more, which meets the currently claimed range [0071]. 
12- compounds [0075], a person of ordinary skilled in the art would expect the total amount of bcc – Fe phase and α – (Fe,Co) phase to meet the volume% range as claimed in claim 1.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure, a prima facie case of obviousness or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Furthermore, Nishiuchi teaches that the permanent magnet may be used in a sintered body (interpreted as “sintered compact”) [0031].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rotary electrical machine of Walme and used the permanent magnet of Nishiuchi in it to achieve predictable results. 
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)


Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US2021/0043344), as applied to claim 1 above, in further view of Nishiuchi (WO2018/123988, using espacenet translation)

Regarding claims 1 and 18, Tomita teaches a permanent magnet having a ThMn12 main phase [Abstract]. Tomita teaches that the permanent magnet has a formula of [0026 – 0036]; 
                
                    (
                    
                        
                            R
                            1
                        
                        
                            
                                
                                    a
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            R
                            2
                        
                        
                            
                                
                                    b
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            R
                            3
                        
                        
                            
                                
                                    c
                                
                                
                                    100
                                
                            
                        
                    
                    )
                    (
                    
                        
                            F
                            e
                        
                        
                            
                                
                                    100
                                    -
                                    d
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            C
                            o
                        
                        
                            
                                
                                    d
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            )
                        
                        
                            x
                        
                    
                    
                        
                            M
                        
                        
                            y
                        
                    
                
            
 
Wherein R1 is samarium, and the total amount of R1 with respect to the total amount of rare earth metals is 60 – 85 atomic%, which falls within the claimed range of the value “1-x” 
Wherein R2 is Yttrium or Gadolinium, and the total amount of R2 with respect to the total amount of rare earth metals is 5 – 35 atomic%, which falls with the claimed range of the value of “x”, (i.e. 5 – 35 atomic% = 0.05 – 0.35). 
Wherein Fe or Fe and Co are present in the formula, meeting the claimed limitation of the symbol “M”.
Wherein “M” (of Tomita), which is interpreted as the symbol “T” in the claimed invention, can be one or more of Ti, V, Cr, Mo, W, Zr, Hf, Nb, Ta, Al, Si, Cu, Zn, Ga, and Ge, meeting the claimed limitation of “T”; and wherein the total amount of T with respect to whole permanent magnet alloy is 0 – 15.38 atomic%*, overlapping with the claimed range of “c”.

*calculated by
                 
                    
                        
                            M
                            a
                            x
                            i
                            m
                            u
                            m
                             
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            M
                        
                        
                            
                                
                                    m
                                    a
                                    x
                                    i
                                    m
                                    u
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                     
                                    o
                                    f
                                     
                                    M
                                
                            
                            +
                            
                                
                                    m
                                    i
                                    n
                                    i
                                    m
                                    u
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                     
                                    o
                                    f
                                     
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                
                            
                            +
                            (
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            m
                            e
                            t
                            a
                            l
                            s
                            )
                        
                    
                    *
                    100
                    =
                    
                        
                            2
                        
                        
                            2
                            +
                            10
                            +
                            1
                        
                    
                    *
                    100
                    =
                     
                    15.38
                    %
                     
                
             
Wherein the minimum is derived from the fact that “y” of Tomita can be 0 atomic%. 

	Wherein Tomita teaches that the main phrase grain size is in a range of 0.1 – 20 µm, which overlaps with the claimed range, and also teaches that the main phase (ThMn12) is present in an amount of 85% or more by volume ratio [0069, 0053], which meets the claimed range of “a total amount of at least one sub-phases” of 20 volume% or less, given that the maximum of additional phases would be 15 volume% or less. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the permanent magnet of Tomita and selected Y as “R2” and Nb as “M” (meeting the claimed limitation of claim 18). Given that Tomita teaches that these elements can be selected for their respective symbols, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

While Tomita teaches that the main phase (ThMn12) is present in an amount of 85% or more by volume ratio [0069, 0053] and that the magnet may or may not include various other phases [0052], Tomita does not explicitly teach a volume ratio of an α – Fe and α – (Fe, Co) phases. 

Nishiuchi teaches a rare earth-transition metal system ferromagnetic alloy with a highly similar composition to Tomita [title]. Nishiuchi also states that a goal of the invention is to achieve ThMn12 phases at a high ratio [0031], also similar to Tomita. Furthermore, Nishiuchi explicitly discloses that 17 and ThNi17 (i.e. 2 – 17 phases) are undesirable [0030] and discloses that suppression of α – Fe and α – (Fe, Co, Ti) is important [0034 – 0036] because these phases have soft magnetic properties and are therefore harmful to the magnetic properties of the magnet [0046]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the permanent magnet of Tomita and minimized the α – Fe and α – (Fe, Co, Ti) phases (i.e. as close to 0 vol% as possible) as taught by Nishiuchi. As disclosed by Nishiuchi this would ensure improved magnetic properties and avoid the deteriorating effects of the unwanted phases of α – Fe and α – (Fe, Co, Ti). The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)


Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

Applicant argues (page 7, bottom through page 8) that Nishiuchi fails to disclose that a “total amount of an α – Fe and α – (Fe, Co) is 5 volume% or less. The examiner respectfully disagrees. First, it is noted that the claimed range includes 0 volume%. Additionally, Nishiuchi explicitly states in [0075] “the bcc – Fe phase in the prepared rare earth – transition metal ferromagnetic alloy was 1.9 wt%, the rest were all ThMn12 type compounds” (emphasis added), thereby indicating that neither the sub-phases of the claimed invention nor the α – (Fe, Co) phase were present in the prior art of Nishiuchi (i.e. 0 vol% or essentially 0 vol%, anticipating the claimed ranges). While Nishiuchi teaches the amount of bcc – Fe phase in weight percent rather than volume percent, given that the weight percent of the bcc – Fe phase is small and that Nishiuchi teaches an anticipatory composition to the claimed range, there is a In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))

Applicant argues that the combination of the sub-phase amount, the total amount of α – Fe and α – (Fe, Co), and the main phase grain size of 4 µm or more, leads to a high degree of orientation and a high saturation magnetization, and that the claimed combination is formed by the manufacturing method described in the instant invention (page 8 through page 9), which is different from Nishiuchi. This is respectfully not found persuasive. 
First, it is noted that “the patentability of a product does not depend on its method of production” (See MPEP 2113), only the structure implied by the steps. As discussed above, Nishiuchi explicitly states in [0075] “the bcc – Fe phase in the prepared rare earth – transition metal ferromagnetic alloy was 1.9 wt%, the rest were all ThMn12 type compounds” (emphasis added), thereby indicating that neither the sub-phases of the claimed invention nor the α – (Fe, Co) phase(s) were present in the prior art of Nishiuchi (i.e. 0 vol% or essentially 0 vol%, anticipating the claimed ranges). Nishiuchi also discloses that the crystal grains grow to 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 4µm or more, which anticipates the claimed range [0071]. 
That is, the only difference between the prior art of Nishiuchi and the claimed invention is that the amount of bcc – Fe phase is disclosed in weight percent rather than volume percent. However, given that the weight percent of the bcc – Fe phase is small and that Nishiuchi teaches an anticipatory 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 
As further evidence, applicant’s own comparative example 2 [see 0065], is subjected to an arc-melting and ribbon quenching (i.e. highly similar to the method of Nishiuchi) and achieves a total amount of sub-phases and hetero-phase that meets the claimed ranges, further weighing in support that the weight percent of bcc – Fe phase in Nishiuchi would anticipate the claimed volume% range. 

Applicant also argues (page 10, middle – bottom) that the material/ribbon of Nishiuchi is not a “massive alloy” and therefore, Nishiuchi does not teach or reasonably suggest the claimed invention. First, the phrase “magnetic material” of the claimed invention does not imply/require any size or shape and therefore, the discussed size of a “massive alloy” is at least not commensurate in scope with the claims. Further still, the word “massive” is a relative term of degree. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,826,546 – Producing a permanent magnet with a similar composition and large amount of tetragonal crystal structure. 
JP2005076044 – Method of producing a ThMn12 phase magnetic composition
JPH04322406 – A rare earth permanent magnet which includes a rare earth (R) and iron (Fe) in which R can be replaced partly with Zr or Hf and Fe and can be replaced by several different transition metals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738